MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-14-00465-CV

                            I-10 COLONY, INC., Appellant

                                            V.
      CHAO KUAN LEE, LI YANG LEE, AND LI HSIANG CHANG, Appellees

   Appeal from the 151st District Court of Harris County. (Tr. Ct. No. 2014-08459).


TO THE 151ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 23rd day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the order signed by the
             trial court on June 9, 2014. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s order contains no
             reversible error. Accordingly, the Court affirms the trial
             court’s order.

                    The Court orders that the appellant, I-10 Colony, Inc.,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
               Judgment rendered April 23, 2015.

               Panel consists of Justices Jennings, Higley, and Huddle.
               Opinion delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT